Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



.	Claims 1-3, 7-10, 12-14, 18-21, 45-46 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2020/0099437 to Harada et al. (hereinafter Harada) in view of U.S.  Pre-Grant Publication US 2018/0375556 to Wang et al. (hereinafter Wang) in view of U.S.  Pre-Grant Publication US 2016/0353510 to Zhang et al. (hereinafter Zhang) 


 	As to claims 1 and 45, Harada discloses a beam switching method, comprising:
 	monitoring whether a first blockage event occurs to an antenna of a terminal Harada; [0066]- [0067]; [0009] Fig.2: S102, S103 shows and discloses of monitoring a blockage events of beam pair links BPLs. [0008] discloses beams are associated with antenna) ; and
 	transmitting a beam switching request to a network-side device, in a case that the first blockage event occurs (Harada; Fig.2: S104, [0070]; [0010]; [0062] discloses of transmitting a request to the TPR (=network side) for beam switching or beam recovery); 
 	wherein the first blockage event comprises that a quality loss occurs to beam links corresponding to at least a second predetermined number of downlink beams, the second predetermined number of downlink beams are from a first predetermined number of downlink beams corresponding to one antenna panel of the terminal, and the first predetermined number is greater than or equal to the second predetermined number (Harada; Fig.3; [0068]; [0089] shows and discloses of determining beam failure (=blockage) occurred in the 2 BPLs (=a second predetermined number of downlink beams)  out of 3 BPLs (=a first predetermined number of downlink beams) means the first predetermined number is greater than or equal to the second predetermined number. [0008]; [0036] discloses beams are associated with antenna panel. Here receiving signals in the antenna element or ports of the antenna elements corresponds to downlink beams). 

 	wherein the beam switching method further comprises: after transmitting the beam switching request to the network-side device, receiving a message from the network-side device, wherein the message is used to instruct the terminal to switch to a beam link corresponding to another antenna panel where no blockage event occurs (Wang; [0038]; [0056])
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and using the different antenna set so that the UE can communicate with the other devices when blockage event occurs in an antenna panel
 	Harada-Wang discloses of sending beam switching request, but fails to disclose of setting a value of timer of a beam failure event to zero. However, Zhang discloses
 	wherein the transmitting the beam switching request to the network-side device comprises at least one of the following three manners:
 	a first manner, transmitting the beam switching request to the network-side device within a measurement time window of a beam failure event, and resetting a measurement occasion of the measurement time window to an initial point of the time window; or
 	a second manner, transmitting the beam switching request to the network-side device (Zhang; [0050]; Fig.6:632; [0008] discloses UE sends beam switching request to the network node) and setting a value of a timer of a beam failure event to zero (Zhang; [0050]; Fig.6:612, 623 discloses a UE starts a timer for beam failure recovery means setting a value of a timer of a beam failure event to zero), within a timing length of the timer (Zhang; [0050]; Fig.6 discloses of start T1 and T1 expired or start T2 and T2 expired corresponds to timing length of the timer. Here Zhang is applied for the 2nd alternative); or

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and requesting beam switching after the timer value is expired so that UE can try to recover the failed beam first and thus provide a QoS.  

 	As to claims 2 and 50, the rejection of claim 1 as listed above is incorporated herein. In addition, Harada-Wang-Zhang discloses, wherein the monitoring whether the first blockage event occurs to the antenna of the terminal comprises:
 	monitoring a quality measurement parameter of each beam link of the first predetermined number of beam links corresponding to the one antenna panel of the terminal (Harada; [0068]; [0062]; [0075]); and
 	determining that occurrence of the first blockage event is monitored, in a case that the number of beam links whose quality measurement parameters meet a first preset condition is greater than or equal to the second predetermined number (Harada; [0068]; [0062]; [0075]; [0097]) 

 	As to claims 3 and 51, the rejection of claim 2 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the quality measurement parameter of each beam link comprises at least one of: a received signal strength indicator (RSSI) of the beam link or a reference signal received power (RSRP) of the beam link (Harada; [0045]; [0245]; ;

 	in a case that the quality measurement parameter comprises the RSRP, the first preset condition comprises that the RSRP is lower than a predetermined RSRP threshold (Harada; [0045]; [0068]; [0077]; [0245]); or
 	in a case that the quality measurement parameter comprises the RSSI and the RSRP, the first preset condition comprises that the RSSI is smaller than a predetermined RSSI threshold and the RSRP is lower than a predetermined RSRP threshold (Harada; [0045]; [0068]; [0077]; [0245]). 

 	As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the transmitting the beam switching request to the network-side device comprises:
 	transmitting the beam switching request to the network-side device on a target resource (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting); and
 	wherein the target resource comprises a reserved resource configured by the network-side device for the terminal, or a resource for transmitting a beam failure recovery request that is configured by the network-side device for the terminal (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting)

 	As to claim 8, the rejection of claim 2 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the beam switching request comprises at least one of: a trigger message for the occurrence of the first blockage event, information about a recommended downlink nd alternative)
the information about the downlink beam to be switched comprises an identifier of the downlink beam to be switched; and
the information about the downlink beams with the quality loss comprises the number of the downlink beams with the quality loss, and an identifier of each downlink beam with the quality loss.

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the information about the downlink beam to be switched comprises at least one of: a received signal strength indicator (RSSI) or a reference signal received power (RSRP) of a beam link corresponding to the downlink beam to be switched (Harada; [0045]). 

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the receiving the message from the network side device  comprises:
receiving a beam switching response fed back by the network-side device according to the beam switching request (Wang; [0038]; [0056]); and
performing beam switching based on indication of the beam switching response (Wang; [0038]; [0056]),
wherein the beam switching response is used to indicate the terminal to directly switch to a target beam, or the beam switching response is used to indicate the terminal to re-perform beam 

As to claims 12 and 46, Harada discloses a switching method, comprising:
 	monitoring received signal strength information of at least one beam link (Harada; Fig.2: S102, S103; [0066]-[0067]; [0063]); ; and
 	determining that a second blockage event occurs to an antenna of a terminal and
transmitting a beam switching request to a network-side device, in a case that the number of
beam links whose received signal strength information meets a second preset condition is greater
than or equal to a third predetermined number (Harada; [0068]; [0062]; [0075]; [0097]).
 	Harada discloses of sending beam switching request, but fails to disclose of receiving message from the network side device wherein the message instruct the terminal device to switch to a beam link corresponds to another antenna panel. However, Wang discloses 
 	wherein the beam switching method further comprises: after transmitting the beam switching request to the network-side device, receiving a message from the network-side device, wherein the message is used to instruct the terminal to switch to a beam link corresponding to another antenna panel where no blockage event occurs (Wang; [0038]; [0056])
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and using the different antenna set so that the UE can communicate with the other devices when blockage event occurs in an antenna panel
 	Harada-Wang discloses of sending beam switching request, but fails to disclose of setting a value of timer of a beam failure event to zero. However, Zhang discloses

 	a first manner, transmitting the beam switching request to the network-side device within a measurement time window of a beam failure event, and resetting a measurement occasion of the measurement time window to an initial point of the time window; or
 	a second manner, transmitting the beam switching request to the network-side device (Zhang; [0050]; Fig.6:632; [0008] discloses UE sends beam switching request to the network node) and setting a value of a timer of a beam failure event to zero (Zhang; [0050]; Fig.6:612, 623 discloses a UE starts a timer for beam failure recovery means setting a value of a timer of a beam failure event to zero), within a timing length of the timer (Zhang; [0050]; Fig.6 discloses of start T1 and T1 expired or start T2 and T2 expired corresponds to timing length of the timer. Here Zhang is applied for the 2nd alternative); or
 	a third manner, transmitting the beam switching request to the network-side device and setting the number of performed measurements of a beam failure event to zero, before a predetermined number of measurements of the beam failure event are completed. 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and requesting beam switching after the timer value is expired so that UE can try to recover the failed beam first and thus provide a QoS.  

As to claim 13, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the received signal strength information of the at least one beam link comprises: 
 a received signal trength indicator (RSSI) of the at least one beam link (Harada; [0068]; [0062]; [0075]; [0097]), and


As to claim 14, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, further comprising:
obtaining a reference signal received power (RSRP) of a beam link, in a case that a downlink reference signal transmitted by the network-side device is received on the beam link when the received signal strength information of the beam link is monitored (Harada; [0068]; [0062]; [0075]; [0097]).,
wherein the determining that the second blockage event occurs to the antenna of the terminal and transmitting the beam switching request to the network-side device, in a case that the number of beam links whose received signal strength information meets the second preset condition is greater than or equal to the third predetermined number comprises:
determining that the second blockage event occurs to the antenna of the terminal and transmitting the beam switching request to the network-side device, in a case that the number of beam links whose received signal strength information meets the second preset condition is greater than or equal to the third predetermined number, and that the number of beam links whose RSRP is lower than a predetermined RSRP threshold is greater than or equal to a fourth predetermined number (Harada; [0068]; [0062]; [0075]; [0097]).

As to claim 18, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the transmitting the beam switching request to the network-side device comprises:

wherein the target resource comprises a reserved resource configured by the network-side device for the terminal, or a resource for transmitting a beam failure recovery request that is configured by the network-side device for the terminal (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting).

As to claim 19, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the beam switching request comprises at least one of: 
a trigger message for occurrence of the second blockage event, information about a recommended downlink beam to be switched, information about a downlink beam whose received signal strength information meets the second preset condition, a measurement value of the received signal strength information of a beam link, or indication information indicating a reason for transmitting the beam switching request (Harada; [0172] discloses the user terminal indicates candidate beam. Here Harada is applied for the 2nd  alternative);
the information about the downlink beam to be switched comprises an identifier of the downlink beam to be switched; and
the information about the downlink beam whose received signal strength information meets the second preset condition comprises the number of downlink beams whose received signal strength information meets the second preset condition, and an identifier of each downlink beam whose received signal strength information meets the second preset condition

As to claim 20, the rejection of claim 19 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the information about the downlink beam to be switched comprises at least one of: 
 a received signal strength indicator (RSSI) or a reference signal received power (RSRP) of a beam link corresponding to the downlink beam to be switched (Harada; [0045]).

As to claim 21, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Wang-Zhang discloses, wherein the receiving the message from the network side device comprises:
receiving a beam switching response fed back by the network-side device according to the beam switching request (Wang; [0038]; [0056]); and
performing beam switching based on indication of the beam switching response (Wang; [0038]; [0056]), 
wherein the beam switching response is used to indicate the terminal to directly switch to a target beam, or the beam switching response is used to indicate the terminal to re-perform beam training and indicate parameter information related to the beam training to the terminal (Wang; [0038]; [0056]).
	 
Allowable Subject Matter
	Claims 11 and 22 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478